Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 8 December 1807
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dearest Ellen
                            
                            Washington Dec. 8. 07.
                        
                        I owe you a letter, and very fortunately have one to inclose from an acquaintance which you must consider as
                            a paiment in full of my debt. for having nothing to write about I should otherwise have been puzzled to make paiment, had
                            it not been for this god-send. I could tell you we are all well. but that is a thing of course. I could tell you it is now
                            very cold, but the air of the morning has already told you that, especially if you have been to your hen-house. I could
                            say much about politics, our only entertainment here; but you would not care a fig about that.—now I recollect one thing
                            which you will care about. Colo. Monroe left London Oct. 14. and probably sailed about the 20th. we may expect him
                            therefore every hour, and as it is probable he will come here first, he will not be with you till you will have heard of
                            his arrival.—another recollection. 
                  new arrangement of the Western mail begins this day which will enable you to recieve
                            to your letters written Saturday morning, the answers the Thursday following instead of the Thursday sennight. for fear of
                            more recollections which might incroach on other pressing business I will here close with the the addition only of my
                            affectionate remembrance to your Papa & Mama, and the others of
                            the family, not forgetting yourself.
                        
                            Th: Jefferson
                            
                        
                    